Per Curiam.

The testimony to establish the scienter (even admitting the declaration of the deceased person) was rather loose. The hearsay evidence was, however, the strongest; and coming from a person called as a witness to the bargain, had, probably, the greatest influence with the jury. This evidence Was clearly inadmissible. The law requires the sanction of an oath to all parol testimony. It never gives credit to the bare assertion of any one, however high his rank, or pure his morals. The cases of pedigree, prescription, or custom, are exceptions to the general rule. The person from whom the declarations came being dead, cannot vary the case essentially ; it is still not a relation upon oath. What a deceased person has been heard to say, except upon oath, or in extremis, when he came to a violent end, never has been considered as competent evidence, The judgment must, therefore, be reversed,
Judgment reversed.